i




                                                                                                                    -

                                    The Attorney                  General          of Texas
    JIM MAllOX                                               Demmber    28. 1984
    Womey General


    suprem cowl SUlldlng          Hr. Eerbert R. Cohen.                                        Opinion    No.   JM-283
      0. aor 12545                tiecutive  Director
     waon lx 75711.2545           rexea Coameto1ogy Ccmmiaafon                                 Re: Statua of contract    high
    51w75-25ol                    1111 Rio Gr6ude                                              6chool  atudenta   under   the
    Telex Olof574-lS7
                                  Austin.   Texaa        78701,                                cosmetology Rcgulstory   Act
     ‘hoopltf  512l475.0255

                                  Dear Mr. Cohen:
    714 Julwn. SuIta 700
     ~llao, ct. 752024505                Tou heve requested        our opinion   regarding      the status     of contract
     !14n42aw4
                                  high school atudentlt under the Coametology Reguletory                Act.     Your firat
                                  queation     la vhether      “contract   high    school     atudenta”     (ttudtnta      vho
     I524 Albto6 Ave., sunt 150   receive cosmetology        training   from private      beauty culture      achoola with
    ‘il Paso, TX 7wos2723         vhich their high achoola contr6ct)            art private       beeuty culture       school
    OlY53334M                     student6 under the Qmmetology Rtgulatoxy Act. article                   84516, V.T.C.S.
                                  If they 6rt eonafdtrred to be private             beauty culture      school 6tUdtnt6.
    ..#a leas, !&IN. 700
                                  you ask next if they muat complete 1500 hour6 of training                     instruction
    Nourton. lx. 77002-2lll       to quelifp      for licrnaing     in cosmetology,     purauent     to section 10(b) of
    71Y223am                      article    8451a.     Finally,    you ask vhethtr     these public      school atudenta
                                  ere to be conaidere:d, in the ealcul6tion            of lnrollm6nt      for purpoaea of
                                  co6tputiag     the atu&nt-instructor         ratio     for private      beauty      culture
    m5 srotaway. SUll@312
                                  aehoela under aection 22(2) of article             8451e.
    Lubbock TX. 7wQla472
    3mf747.5225
                                         Section      10(b)    of 6rticle      84516 providea:
     4306 N. Tmth. SuIti B
                                                        (b) 6x1 l  pplic8at   for m operator       license    auat
     MCAIIWI,lx. 75501.1555
     5law52-4547
                                                   be at lemt       16 yeara of age, h6ve cowplettd            the
                                                   aevtnth grade or it6 equivalent.             end beve eom-
                                                   pleted    1 ,!iOO houra of instruction       in a’ ‘licensed
     200 MaI flua, Suit. 4w                        beauty culture       school or 1,000 hour6 of inatruc-
     San Amdo. TX. 75205.2757
                                                   tion    in beauty culture       course6 and 500 hour6 of
     512/2254191
                                                   rtlettd     b.igh school     couraea   pretcrlbed       by the
                                                   coadaaicn~ in 6 public        school vocational      program.
     An Equal 0p~01IunlW
     AfflrmWw Actlon Employor            Section       22(2)    Imovidta    that   a private     beauty   culture       school   ahall

                                                       (2)     nointain on  it6 ataff   and on duty during
                                                   buaintaa   howa.     not     ltaa  than  tvo   full-time
                                                   lnatruct~xra licensed      under this Act. except that
                                                   ont inatzuctor     vi11    be aufflcient   vbenevtr     the
                                                   student  er~rollmeot drops belov 15.




                                                                   p.   1256
Mr. Rtrberr     E. Cohen - Page 2         (JM-283)




       Areiclt     VII,    aeccion      B of     rhe    Texts    Constitution      veafa
ldminia~ra~ivt      lod auptrviaozy        turhority     for public     education     and
public    school   atudentt    lo the Srart Board of Educariou.               Members of
the State Board of gducarion            art also members of rhe Sttte           Board of
Vocetiooel     Education and rhe Ctnrral        Educetlon    Agency.    See Educ. Code
1111.01.    11.41.    Further,    atctloo    11.02 of cht Educaeion~dt          provides
the f olloving:

                  (e)   The   Ctntwl        Educarion     Agancy   the11
              exercise   general    control   of rhe system of public
              education    at the v:aCe level        in accordance  vith
              rht proviaiooa     of this code.

                  (b)   Any activity    vith    persona  under 21 years
              of age vhich    is ccwritd     on lo the aceet by other
              state or ftdertl     a~~encltt, except higher education
              in approved     collagta,     shall    be subject  in its
              education   eapecta to the rules tnd regulations        of
              rhe Ctntral   t!ductt Lon Agency.

       No ata~uCt dtltgacea         he Scare Board of Educacion’e                 admioia~ra-
tive    end supervisory       rtaponaibiliry       for public       education      and public
tchool    arudeota   tither      to II privart       rtchoical     or trade school vith
which e public      school diatxicc          cootracts,     or to the licensing           botrd
that    regularaa   rhat privartr technical             or trade      school.       Similarly,
arrlcle    EbSla,  V.T.C.S..      doer ooC exprtaaly        or implfedly       confer oo the
cosmetology     comniaaion lupexvlaory          or adminiatrarive        aufhorlty      for the
public tducttion      of public school etudeore.              Article    8451t dote coofer
on rht coamttology       comiaaloo rht rtaponaibilicy                to prescribe      the 500
hours of rtlared      high achoo:l courses to be taken by a,tudtnta enrolled
in rht public school vocarlcmrl             program.      V.T.C.S.     art. 84516. IlO(
Adminiarrative     bodice tmvt tmly those powers expreaely                      conferred      on
thcr by attture       together     vj.th those ntceaaarily           implied    from exprtaa
powers and duties.           Staufftr
                             --           v.   San    Antonio.     344    S.W.Zd     158 (Ttx.
 1961).    Set also State Boax, of ttorticiana v. Corttz.                     333 S.W.Zd 039
 (Tax. 19&o).

        Therefore,  a school district    may not delegate    Its raaponaibility
 for rht tductrioo      of pub1.j.c school     atudenra   to a private     beauty
 culture    school  or to the coamttology       cocniaalon.    See Pent v. Rio
 Grandt Iodeptndtoc    School I~fatrict,    616 S.W.2d 658 (G.        Civ. App. -
 Rtatlend     1981, no vric).    Rot bee the cosmetology         c~fasion     beta
 given txpreaa or implied at,thority      for the education     of public  school
 students.

       Seerion      21.1111(s)   of the    Education      Cods expressly       provides     chat
 a school     district




                                            p.   1257
Mr. tlerbtrr     E. Cohen - Page !          (a-283)




               mey contract      virh rnorhtr school dietrict        or vlrh
               a public       or   privstt  poet-ttcondary       educational
               ioarlrution      or trada’or ttchoical     school,   vhich ia
               regulated     by the Wste, am deaignattd        in the State
               Plen for Voutlonal          Education    to provide       voca-
               tional    claaaea for students      la the district.

Subsection      (b) provides     that:

               A pupil vho atttni~r vocational             claaaea    at another
               school pursuant    to a contract            authorirtd    in Sub-
               section  (a) shall   be included            In computetiona     of
               average daily atttn~daoce by the             school district    in
               vhlch he ia regularly   enrolled.

 Set  also Educ. Code 116.15li:; Acts 1984; 66th Leg.,         ch.               28. at 3%
 (providing   for basic  allotment   and vocational   educational                 allotmtnta
 for atudtota   torolled in vocational   education  programs).

        We conclude      that atudtata      who receive coamatology       training    from
 private    beauty culture      achoo1.a vith vhich their high schools           contract
 arc public high school atudto.ta torolled            in a public    school vocational
 program.       To be eligible       fw: a cosmetology    optraror'a     liceoae     uader
 article      84516,    section     10(b),    they must complete        1000 hours        of
 instruction      In beauty cultwt         courses  and 500 hours of related          high
 school     courses    rather    thar. 1500 hours solely        in a private        beauty
 culture     school.     See also !Lluc. Code 121.112;        Acts 1984. 68th Leg..
 ch. 28, at 449 wonal                      programa ahtll    offer    competency-baaed
 instruction.       . . .     Inatrwtion       must be baaed       on the       tasencial
 tlamenta approved by the Stcu:e Board of Rducatioo . . .").

        Finally,    ve consider     vhether.   if rhtat students   art deemed to be
 public    school    ltudeota    vhc should      be counted   in the average     daily
 attendance      of their   school illstrict,      they mty be counted  am enrolled
 in a private        beauty    culture    school    for purposes  of calculating       a
 student-instructor       ratio.

        Section 22(2) of        the      Zoamttology      Regulatory   Act provides   that     a
 private   beauty culture        school shall

                maintain    on .ita lit.aff and on duty during bualneaa
                hours    oot ltaa     t:hao rvo full-tlma    instructors
                lictnatd      under     this   Act,   except   chat      one
                ioatructor    vi11 be sufficient    vhenever the student
                enrollment    drops belov 15.

 We do not believe       that thmk atatut of these   students     as pub~lic high
  school    atudeota   precludes  them from being     cooaidertd      ta contract
  enrollees     in   a private   beauty   culture  school     for    purposes    of




                                              p.   1258
Mr. Rtrbart     E. Cohen - Ptge 4             (m-283)




ctleulating       a student-lnatmctor           ratio    under    atction     22(2).     We
beliavt     the inreot      of aectioa    22(2) it to provide          for a reasonable
student-lnatnrctor        ricio   thet trill ensure the prottcrion         of the public
safety tad velftrt by thorough               rreining    of proapecCivt cosmetology
liceoaeta.       Theraforo. ve con~::ludt &et ehe intent of rtctiou 22(2) la
aatiafled      by counting       all   wrollttr       in l private       beauty    culture
school.     vhtther    privete     or Imblic    school    atudtnta,     for purposes      of
calculating      a student-inatiuccor       ratio.




                  Students      who receive cosmetology             rrainiog     from
              private      bteuty     culture     schools     vith    vhich    their
              high schools        contrmt     are public        school studeuro.
              m=Y      art      require!d,     to     take      1000     hours      of
              inarructfon        in be.wty        culture      couratt     mod 500
              hours of releted          high school courtta           in a public
              school vocetional          prosram am prescribed          by erticle
              8451s.     section      10(b).    V.T.C.S.        Cheracteriratioa
              of theme students           am public      school     atudtota     dote
              not     preclude       them     froll    being       conridered       em
              contract       enrollees      in a private          beauty     culture
              school      for    purpoaea of         calculating       l acudant-
              inatntceor       ratio     under section        22(2) of article
              84516. V.T.C.S.




                                                        JIM      MATTOX
                                                        Attorney Gtntral of Texas

TQMGllEEN
First Aaaiatant        Attorney     Gtocral

DAVID R. RICHARDS
Executive Assistant Attorney              Gtotral

RICK GILPIN
Chatrman.     Opinion    Comnirtte

Prepared    by Rick Gllpln
Ataittant    Attorney Central
Mr. Rerbcrt   t.   Cohen - Page 5   (JH-283)




APPROVED:
OPINIONCOWUTTER

Rick Gilpin,   Cheirmen
Colill Cerl
Susan Catrlron
Tony Guillory
Jim noellinger
Jenriifcr Riggs
Nancy Sutton




                                     p,   1260